       1:18-cr-10020-JES-JEH # 18     Page 1 of 2                                        E-FILED
                                                       Thursday, 13 December, 2018 02:12:09 PM
                                                                    Clerk, U.S. District Court, ILCD

                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE CENTRAL DISTRICT OF ILLINOIS
                              PEORIA DIVISION

UNITED STATES OF AMERICA,             )
                                      )
      Plaintiff,                      )
                                      )
vs.                                   )      No.    18-10020
                                      )
PETE EARL TAYLOR,                     )
                                      )
      Defendant.                      )

                              NOTICE OF APPEAL

      Notice is hereby given that the Defendant, PETE EARL TAYLOR, appeals

to the United States Court of Appeals for the Seventh Circuit the conviction and

sentence imposed in open court on December 13, 2018.

                                      Respectfully submitted,

                                      PETE EARL TAYLOR,
                                      Defendant

                                      /s/Karl W. Bryning
                                      Assistant Federal Public Defender
                                      401 Main Street, Suite 1500
                                      Peoria, Illinois 61602
                                      Phone: (309) 671-7891
                                      FAX: (309) 671-7898
                                      Email: karl_bryning@fd.org
       1:18-cr-10020-JES-JEH # 18      Page 2 of 2



                           CERTIFICATE OF SERVICE

       I hereby certify that on December 13, 2018, I electronically filed the
foregoing with the Clerk of the Court using the CM/ECF system which will send
notification of such filing to the following: Assistant United States Attorney, Paul
Morris, One Technology Plaza, Suite 400, Peoria, IL 61602


                                               s/Karl W. Bryning

                                              KARL W. BRYING
                                              Assistant Federal Public Defender
                                              401 Main Street, Suite 1500
                                              Peoria, Illinois 61602
                                              Phone: 309/671-7891
                                              Fax: 309/671-7898
                                              E-mail: karl_bryning@fd.org
